DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 09/01/2021. This Action is made FINAL.

Claims 1-7 and 9 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks pages 6-8, filed 5/10/2022, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 102 have been fully considered and are moot in view of new limitations requiring new ground for rejection in view of Pala et al (US 20190031027 A1) henceforth referred to as Pala.

Examiner notes arguments with respect to rejections 5-9 in Remarks filed 5/10/2022 are moot in view of amendments and Remarks filed on 5/11/2022.

Applicant’s arguments, see Remarks pages 6-7, filed 5/11/2022, with respect to the rejection(s) of claim(s) 5-7 and 9 under 35 U.S.C. 103 have been fully considered and are moot in view of new limitations requiring new ground for rejection in view of Rockmore and Nobuyuki et al (US 20090231116 A1) henceforth referred to as Nobuyuki.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Mochizuki and further in view of Pala et al (US 20190031027 A1) henceforth referred to as Pala.

Regarding Claim 1 Mochizuki teaches A head-up display apparatus that is mounted on a vehicle having a plurality of driving modes with different degrees of automation (para [0029] line 1-4 : “The projection apparatus 10 has a projector function and the like and is configured to project internally-generated image data on to the display 20. The display 20 is also referred to as a display medium.”, para [0030] line 1-8 : “Examples of apparatuses usable as the display medium 20 include a head-up display (HUD), a head-mounted display or helmet-mounted display (HMD), and a glasses-type display medium (smart glasses). The display medium may be, for example, a windshield of a vehicle, or a glass surface or a plastic surface provided separately from the windshield. The windshield may be, for example, a front windshield, side glass, or a rear glass of a vehicle.”, para [0050] line 1-7 : “The internal vehicle information is information representing a state of a driver, information representing a state of a vehicle, or the like. More specifically, for example, the internal vehicle information represents an arousal level of the driver a driving mode (an automatic driving mode or a manual driving mode), an on/off state of a blinker, a vehicle speed, a measurement value output by a gyroscope, and/or the like.”) and that is configured to display a predetermined content in a predetermined display region provided in front of a driver seat (para [0035] line 1-11 : “As illustrated in FIG. 1, image data 50 projected or displayed by the projection apparatus 10 includes display information 30 presented to a driver 40 (example of a user) of a vehicle. The image data (also referred to simply as an image) 50 refers to image data formed on the display medium 20 by projecting the image data (predetermined image data) generated inside the projection apparatus 10. The display information 30 is an image that is projected as a part of the image data 50 onto the display medium 20 and that represents a content of notification information presented to the driver 40.”, Fig. 1, Fig. 1 shows the image displayed in front of the driver where the driver would be required to sit in the driver seat.), wherein the head-up display apparatus is configured to display different contents depending on the plurality of driving modes (para [0112] line 5-12 : “For example, as illustrated in FIG. 15, a display control system 2 may include an acquisition unit 140, a detection unit 150, a display control apparatus 1500, and a display unit 200, and a display control apparatus 1500 may include a judgment unit 120 and a control unit 130. Note that the detection unit 150 is similar in function to the information acquisition unit 110 as described above.”, para [0118] line 1-6 : “As described above, in the case where the detection unit 150 detects the first predetermined state at the first time, the control unit 130 controls the display unit 200 such that the predetermined image is generated so as to represent the image 30 indicating the notification information and is projected onto the display medium 20 (not illustrated)..”, para [0127] line 1-10 : “The predetermined state indicates an automatic driving level of the vehicle, and the automatic driving level is one of a plurality of prescribed levels from a level in which all operations necessary in driving are performed by a driver of a vehicle to a level in which automatic driving is performed without the driver of the vehicle having to perform any operation necessary in driving. The predetermined change between the first automatic driving level and the second automatic driving level may be a change between levels in the plurality of levels.”). However, Mochizuki does not explicitly teach wherein the contents displayed in a driving mode with a higher degree of automation comprise more information than the contents displayed in a driving mode with a lower degree of automation.

However, in the same field of endeavor (display systems for vehicles) Pala teaches a HUD wherein the contents displayed in a driving mode with a higher degree of automation comprise more information than the contents displayed in a driving mode with a lower degree of automation (para [0020] line 1-5 : “The display system 10 can configure the HUD 14 in a variety of different configurations based on the autonomous drive level that the vehicle is operating in, as classified by the National Highway Traffic Safety Administration (NHTSA) and the Society of Automotive Engineers (SAE).”, para [0021] line 1-27 : “When the autonomous drive is disengaged or only partially engaged, such as at autonomous drive levels 0, 1, or 2 for example, the display system 10 may configure the HUD 14 as a traditional HUD display 14A arranged directly in front of the driver and in front of steering wheel 20. The HUD 14 can be positioned at a relatively low position of the windshield 16, as illustrated in FIGS. 2A and 3A. When the autonomous drive level is at level L3, L4, or L5, the display system 10 configures the HUD as an entertainment HUD 14B, as illustrated in FIG. 4A. The entertainment HUD 14B can remain in front of the driver, or can be moved toward a center of the windshield 16 to be better seen by all passengers using any suitable mounting system. In the example of FIG. 4A, the HUD 14B is arranged generally at a center of the windshield 16 between the driver's seat and the front passenger seat of the vehicle. Positioning the entertainment HUD 14B at a center of the windshield 16 and the dashboard 18 advantageously makes it easier for passengers of the vehicle to view the entertainment HUD 14B. The traditional HUD 14A can be configured to display any suitable operating information of the vehicle, such as, but not limited to, vehicle speed, engine speed, road speed limit, vehicle directional headings, navigational commands, etc. The entertainment HUD 14B can be configured to display movies, games, or any other suitable video content for the entertainment of passengers of the vehicle, as well as the driver under safe conditions.”, where video content comprises more information than information such as vehicle speed, engine speed, road speed limit, vehicle direction headings, and navigational commands.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the HUD of Mochizuki with the display system of Pala to provide “various improvements and enhancements as compared to current display systems” (Pala para [0003] line 6-7).  The enhancements provide increased awareness and safety.

Regarding Claim 2 the combination of Mochizuki and Pala teaches The head-up display apparatus according to claim 1,  further Mochizuki teaches wherein the head-up display apparatus is configured to change at least one of a size of a display region and a display position of one of the contents depending on change in the driving mode of the vehicle (para [0041] line 8-22 : “To handle such a situation, the restricted area 60 is defined on the display medium 20. The restricted area 60 is an area defined on the display medium in which projecting of the display information 30 included in the image data 50 is restricted. In the present embodiment, the display control apparatus 100 changes the configuration parameters of the restricted area 60 depending on a traffic environment, a state of the vehicle, and a state of the driver 40. More specifically, the configuration parameters of the restricted area 60 are at least one of a location, a size, a shape, and the like of the restricted area 60. This allows an increase in the degree of freedom of the location where the display information is projected, which provides improved convenience to the driver in using the display medium (for example, the HUD, the HMD or the like).”, para [0044] line 2-19 : “The information acquisition unit 110 acquires first information associated with the predetermined matter at a first time, and acquires second information associated with the predetermined matter at a second time later than the first time. The judgment unit 120 judges whether there is a predetermined change between the first information associated with the predetermined matter and the second information associated with the predetermined matter. In a case where a predetermined change is detected, the control unit 130 controls the image data such that the restricted area, which is an area on the display medium 20 in which projecting or displaying of display information included in the image data 50 is limited, is changed from a restricted area defined in relation to the first information associated with the predetermined matter to the restricted area defined in relation to the second information associated with the predetermined matter.”, para [0056] line 1-8 : “The predetermined change is a specific change in the traffic environment, a specific change in the vehicle state, or a specific change in the driver's state or a combination thereof. In other words, the predetermined change is a change in the traffic environment, the vehicle state, or the driver's state or a combination thereof, which makes it necessary to change the configuration parameters (at least one of the location, the size, and the shape) of the restricted area 60.”, para [0057] line 1-8 : “Examples of predetermined changes include a change in vehicle running state between running straight and running along a curve, a change in driving mode between a manual driving mode and an automatic driving mode, a change in automatic driving mode between different levels, a change in traffic signal state, a change in driver's arousal level, a change in road slope, a change in road shape, a change in weather, and the like.”).

Regarding Claim 3 the combination of Mochizuki and Pala teaches The head-up display apparatus according to claim 1, further Mochizuki teaches wherein the plurality of driving modes include an automatic driving mode and a manual driving mode (para [0050] line 1-7 : “The internal vehicle information is information representing a state of a driver, information representing a state of a vehicle, or the like. More specifically, for example, the internal vehicle information represents an arousal level of the driver a driving mode (an automatic driving mode or a manual driving mode), an on/off state of a blinker, a vehicle speed, a measurement value output by a gyroscope, and/or the like.”), and wherein the head-up display apparatus is configured to set a display region of a content corresponding to the automatic driving mode to be wider than a display region of a content corresponding to the manual driving mode (para [0079] line 1-20 : “As described above, the change from the manual driving mode to the automatic driving mode is regarded as the predetermined change because this change in the state results in a change in the range that should be attentively looked at by the driver. That is, in the situation in which the vehicle is driven in the manual driving mode, the driver needs to attentively look ahead and thus the restricted area 60 is set in an area directly ahead of the driver's seat as illustrated in FIG. 7B. On the other hand, in the full automatic driving mode, the driver is released from driving the vehicle, and thus, as illustrated in FIG. 7C, the restricted area 60 is not necessary. Thus, when the judgment unit 120 judges that the predetermined change occurs in the vehicle information from "manual driving mode" to "automatic driving mode", the control unit 130 (described later) controls the image data 50 such that the restricted area 60 displayed in the manner as illustrated in FIG. 7B is deleted as illustrated in FIG. 7C. This allows an increase in degree of freedom associated with the location of the display information when the vehicle is driven in the automatic driving mode.”).

Regarding Claim 4 the combination of Mochizuki and Pala teaches The head-up display apparatus according to claim 1, further Mochizuki teaches wherein at least a part of a display region of one of the contents is configured to be switchable between a light-transmitting state and a non-light-transmitting state (para [0041] line 8-22 : “To handle such a situation, the restricted area 60 is defined on the display medium 20. The restricted area 60 is an area defined on the display medium in which projecting of the display information 30 included in the image data 50 is restricted. In the present embodiment, the display control apparatus 100 changes the configuration parameters of the restricted area 60 depending on a traffic environment, a state of the vehicle, and a state of the driver 40. More specifically, the configuration parameters of the restricted area 60 are at least one of a location, a size, a shape, and the like of the restricted area 60. This allows an increase in the degree of freedom of the location where the display information is projected, which provides improved convenience to the driver in using the display medium (for example, the HUD, the HMD or the like).”), and wherein the head-up display apparatus is configured to change a size of a region of the non-light-transmitting state depending on the driving modes (para [0079] line 1-20 : “As described above, the change from the manual driving mode to the automatic driving mode is regarded as the predetermined change because this change in the state results in a change in the range that should be attentively looked at by the driver. That is, in the situation in which the vehicle is driven in the manual driving mode, the driver needs to attentively look ahead and thus the restricted area 60 is set in an area directly ahead of the driver's seat as illustrated in FIG. 7B. On the other hand, in the full automatic driving mode, the driver is released from driving the vehicle, and thus, as illustrated in FIG. 7C, the restricted area 60 is not necessary. Thus, when the judgment unit 120 judges that the predetermined change occurs in the vehicle information from "manual driving mode" to "automatic driving mode", the control unit 130 (described later) controls the image data 50 such that the restricted area 60 displayed in the manner as illustrated in FIG. 7B is deleted as illustrated in FIG. 7C. This allows an increase in degree of freedom associated with the location of the display information when the vehicle is driven in the automatic driving mode.”).

Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato and Rockmore and further in view of Nobuyuki et al (US 20090231116 A1) henceforth referred to as Nobuyuki.

Regarding Claim 5 Sato teaches A head-up display apparatus that is mounted on a vehicle having a plurality of driving modes with different degrees of automation (para [0022] line 1-8 : “As illustrated in FIG. 2, the display apparatus 100 is mounted in the vehicle 2 (the display apparatus is placed, for example, in an instrument panel of the vehicle 2). The display apparatus 100 is configured as a head-up display (HUD: Head-Up Display) structured to emit a display light L to a windshield 3 and display an image represented by the display light L as a virtual image V forward of the windshield 3.”) and that is configured to display a predetermined content in a predetermined display region provided in front of a driver seat (para [0022] line 8-13 : “An image visually recognized as the virtual image V serves to give vehicle information. Thus, the driver 4 can visually recognize the vehicle information that is displayed while being overlapped with a scenery seen from the windshield 3.”, para [0026] line 1-6 : “The display light L is emitted from the display means 10 through the reflector described above as an example to the windshield 3. The display light L is reflected on the windshield 3 toward the driver 4 and thereby the virtual image V is displayed forward of the windshield 3 as seen from the driver 4.”), 34950323National Stage of PCT/JP2018/047784Docket No.: 04996-120001 Preliminary Amendmentwherein when the driving mode of the vehicle is changed, the head-up display apparatus is configured to display a content indicative of a notice of the change in the driving mode (para [0024] line 1-3 : “The display means 10 is configured to display, under control of the control means 20, an image for giving the vehicle information.”, para [0050] line 1-12 : “Driving mode switching is executed (i) when a switching operation signal is transmitted from the action detection unit 220 in response to an operation by the driver 4 himself/herself and is received by the ECU 230 (that is, in accordance with an intention by the driver 4) or (ii) when a cancel signal from the situation analysis unit 210 is received by the ECU 230 (that is, not in accordance with an intention by the driver 4). Then, the ECU 230 receives the switching operation signal or the cancel signal and thereafter transmits a switching instruction command, which indicates a target driving mode, to the control means 20 of the display apparatus 100.”),
wherein the change in the driving mode is automatically determined based on information about an obstacle detected by a sensor mounted on the vehicle (para [0034] line 1-6 : “The situation analysis unit 210 is configured to function to: (i) output information required for notifying a route guide of the vehicle 1, to the control means 20; (ii) detect a preceding vehicle; and (iii) determine whether to cancel an autonomous driving mode (the autonomous driving mode will be described below).”, para line 1-3 : “[0035] The situation analysis unit 210 is configured to include, for example, a navigation system and a stereo camera configured to take an image ahead of the vehicle 2.”, para [0037] line 1-8 : “Moreover, the situation analysis unit 210 performs image analysis by pattern matching method on data of front images (front image data) captured by the stereo camera and thereby detects various targets located forward of the vehicle 2 (hereinafter, also referred to as an own vehicle 2). Then, the situation analysis unit 210 outputs information on the detected various targets (herein, front information) to the ECU 230.”, para [0038] line 1-5 :     
 	“The front information includes information on an object (a preceding vehicle or an obstacle) on the road, road shape information (lanes, white lines, halt lines, crosswalks, road width, the number of lanes, crossroads, curves, forks, and the like), or other information.” , para [0040] line 1-7 : “The situation analysis unit 210 determines based on the aforementioned road shape information or the front information, or action information from the action detection unit 220 whether it is necessary to cancel an autonomous driving mode. When having determined that it is necessary to cancel the autonomous driving mode, the situation analysis unit 210 outputs a “cancellation signal” to the ECU 230.”). However, Sato does not explicitly teach wherein the head-up display apparatus is configured to display a content indicative of a reason for the change in the driving mode so as to be superimposed on the obstacle.

However, in the same field of endeavor (notification of switching of vehicle autonomy modes/levels) Rockmore teaches an on board computing system wherein the head-up display apparatus is configured to display a content indicative of a reason for the change in the driving mode (para [0047] Referring to FIG. 3A, navigation user interface 310 can be presented on a display of the on-board computing system 100 or on a display of the vehicle 10. The interface 310 includes a mode indicator banner 311 that indicates the current mode of autonomous operation of the vehicle 10. The mode indicator banner 311 can be color-coded based on the current mode of autonomous operation of the vehicle 10 and can further display textual information regarding the current mode of autonomous operation of the vehicle 10. As illustrated in FIG. 3A, the mode indicator banner 311 indicates that the vehicle 10 is currently operating in the manual-driving mode. Thus, mode indicator banner 311 includes textual information (e.g., “MANUAL”) that so indicates and is color-coded (e.g., white) accordingly. In addition, the mode indicator banner 311 can include additional text information informing the operator of the reason the vehicle 10 is operating in the manual-driving mode.”, As Sato teaches displaying on a head-up display content indicating a change in a driving mode and Rockmore further teaches indicating a change in a driving mode and displaying a reason for the change in the driving mode the combination of Sato and Rockmore teaches wherein the display apparatus is configured to display a content indicative of a reason for the change in the driving mode.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the display apparatus of Sato with the on board computing device of Rockmore to better alert the operator of the vehicle of an impending change in the level of autonomy of the vehicle. However, the combination does not explicitly teach so as to be superimposed on the obstacle.

However, in the same field of endeavor (vehicle display systems) Nobuyuki teaches wherein the head-up display apparatus is configured to display a content so as to be superimposed on the obstacle (para [0042] line 1-11 : “The display unit 10 is provided on a surface 31 of an instrument panel 3 such that the display unit 10 is opposed to a windshield 2 of a vehicle. Referring to FIG. 3, the display unit 10 has a plurality of point light sources 11 (for example, an LED or a bulb). The point light sources 11 are provided on the instrument panel 3 and are arranged in a width direction of a vehicle body such that a plurality of information dots V are selectably displayed on the windshield 3 in a row extending in the width direction of the vehicle body and are superposed on a real image such as an obstacle ahead of the vehicle and a landscape in a direction of driving.”, As the combination of Sato and Rockmore teaches displaying on a HUD content indicative of a reason for a change in driving mode and Nobuyuki teaches displaying content so as to be superimposed on the obstacle the combination of Sato, Rockmore, and Nobuyuki teaches wherein the head-up display apparatus is configured to display a content indicative of a reason for the change in the driving mode so as to be superimposed on the obstacle).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Sato and Rockmore with the display system of Nobuyuki “so that the driver can recognize an obstacle that exists in the vehicle’s traveling direction” (Nobuyuki para [0007] line 6-8).

Regarding Claim 6 the combination of Sato, Rockmore, and Nobuyuki teaches the head-up display apparatus according to claim 5, further Sato teaches wherein the vehicle is configured to have a first driving mode that does not require a driving operation by a driver and a second driving mode(para [0045] line 1-8 : “The ECU 230 is configured to control respective portions of the vehicle 2. In the embodiment, especially, the ECU 230 switches driving modes under a predetermined condition and thereby performs driving assist. In the embodiment, as illustrated in FIG. 3, three driving modes of a manual driving mode, a first autonomous driving mode, and a second autonomous driving mode are set in advance as the driving modes to the ECU 230.”, para [0046] line 1-3 : “The manual driving mode is a normal manual driving mode and is a mode, for example, when the ignition of the vehicle 2 is turned on.”, para [0048] line 1-4 : “The second autonomous driving is a driving mode also referred to as autopilot in which not only acceleration and deceleration of the vehicle 2 but also steering of the vehicle 2 is controlled”.), and wherein when the driving mode of the vehicle is changed from the first driving mode to the second driving mode, the head-up display apparatus is configured to display a content indicative of a notice of the change in the driving mode (para [0040] 1-7 : “The situation analysis unit 210 determines based on the aforementioned road shape information or the front information, or action information from the action detection unit 220 whether it is necessary to cancel an autonomous driving mode. When having determined that it is necessary to cancel the autonomous driving mode, the situation analysis unit 210 outputs a “cancellation signal” to the ECU 230.”, para [0050] line 1-12 : “Driving mode switching is executed (i) when a switching operation signal is transmitted from the action detection unit 220 in response to an operation by the driver 4 himself/herself and is received by the ECU 230 (that is, in accordance with an intention by the driver 4) or (ii) when a cancel signal from the situation analysis unit 210 is received by the ECU 230 (that is, not in accordance with an intention by the driver 4). Then, the ECU 230 receives the switching operation signal or the cancel signal and thereafter transmits a switching instruction command, which indicates a target driving mode, to the control means 20 of the display apparatus 100.”).

Regarding Claim 7 the combination of Sato, Rockmore, and Nobuyuki teaches the head-up display apparatus according to claim 5, further Sato teaches wherein when displaying the content indicative of the notice of the change in the driving mode, the head-up display apparatus is configured to display a content indicative of a time  before the change in the driving mode is completed (para [0058] line 1-4 : “When a driving mode switching instruction is issued (step S1; Yes), the CPU 21 instructs the display means 10 to display a preparation view P in accordance with the switching instruction (step S2).”, para [0063] line 1-22 : “As illustrated in FIG. 5 (b) and FIG. 5 (c), the progress image Q is displayed with a bar graph that extends in a direction away from the driver 4 visually recognizing a display image by the display means 10 as a virtual image V. In the embodiment, the progress image Q is displayed in a manner to indicate the width of a travel lane. Specifically, the progress image Q is displayed, for example, along right and left white lines (white lines on the actual road) of the travel lane and with perspective in such a way that two bars extend away from the driver. In addition, the CPU 21 performs image control along with a progress to completion of the switching preparation such that an index amount Q1 increases in the progress image Q in a direction away from the driver 4 visually recognizing the virtual image V. Further, the CPU 21 can specify the switching preparation progress on the basis of information from the ECU 230. Furthermore, a period required for completion of the driving mode switching preparation in the vehicle 2 or in order to allow the driver 4 to afford to get prepared, a period longer than the period required for completion of the driving mode switching preparation, is established in advance as a period to completion of the driving mode switching preparation.”, para [0103] line 1-4 : “(7) According to a modified example, a progress to completion of the driving mode switching may be indicated by an index amount associated with the remaining time before the driving mode switching completion.”, para [0104] line 1-7 : “That is, the image control apparatus according to such a modified example includes a display control means configured to, in response to receipt of a driving mode switching instruction, control a display means to display a progress image, which indicates the progress to completion of the driving mode switching, with a decrease of the index amount.”).

Regarding Claim 9 the combination of Sato, Rockmore, and Nobuyuki teaches the head-up display apparatus according to claim 5 further Rockmore teaches wherein when displaying the content indicative of the notice of the change in the driving mode, the display apparatus is configured to generate a predetermined sound indicating the notice of the change in the driving mode (para [0010] line 1-34 : “Examples described herein provide for an on-board computing system for an autonomous-capable vehicle (AV or “vehicle”) that can present a navigation user interface for displaying directions for the operator of the vehicle. The directions presented within the navigation user interface can include navigation directions (e.g., turn-by-turn directions for navigating the vehicle's route) and autonomy-switching directions. The autonomy-switching directions can indicate, to the operator of the vehicle, information regarding adjustments to a mode of autonomous operation of the vehicle. In one variant, the autonomy-switching directions can be presented alongside navigation directions. For instance, the autonomy-switching directions can be presented using the same user interface features or elements within the navigation user interface as the ones used to present the navigation directions. In other variants, the autonomy-switching directions and the navigation directions can be presented using separate user interface features or elements. The autonomy-switching directions can inform the operator, at the appropriate time and/or location, that the vehicle is to transition from a self-driving mode to a manual-operation mode, or vice versa. In addition to or as an alternative, the autonomy-switching directions can inform the operator that the vehicle is to transition from one self-driving mode to another (e.g., from Level 5 autonomous operation to Level 4 autonomous operation). As used herein, autonomy-switching directions can refer to any information, alert, notification, or message presented to the operator of the vehicle informing the operator of an anticipated or impending change in the mode or level of autonomous operation of the vehicle. In addition to information or alerts presented on a visual display of the on-board computing device of the vehicle, autonomy-switching directions can include audible notifications or alerts.”, The combination of Sato and Rockmore then teaches the use of an audible notification with a head-up display.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID HATCH/Examiner, Art Unit 3668                                                                                                                                                                                                        /JEAN PAUL CASS/Primary Examiner, Art Unit 3668